DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 12, 2021 has been entered.

Response to Arguments

Applicants' arguments, filed March 12, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Applicants state that Bui was of record in the Board decisions cited in the previous remarks and the similar claim language of “separated” and “temporarily miscible” satisfied section 112 with temporarily mixed, immiscible components would not meet the separated limitation. A similar disclosure is present in the instant application and the Board found that a similar structure/function and issue of definiteness existed.
These arguments are unpersuasive. The phrase “separated” or “temporarily miscible” in the instant claims have not been rejection as being new matter. Claim 1 no longer recites anything about immiscible components and only recites that the components are separated prior to mixing, which is not the context of “separate” as it appears this term was used in the claims of the Board decision. The instant composition claims do not specify when the mixing and blending occurs, e.g., the mixing and blending can take place prior to placement of the composition in a container with an applicator and there is no evidence that such method steps result in a product that is identical to that is the Board decision. While a new matter rejection is set forth below, it does not relate to these phrases used in the same manner. The claims in the cited case contain language that is not present in the instant claims, such as “separated in the liquid lipstick composition” that has never been present claims and that a reference such as Bui considered in this case but considered not to read on different claims does not patentably distinguish the instant claims.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 – 14 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 1 has been amended to require the presence of “at least one water-soluble or water-dispersible agent” but this limitation is not supported by the disclosure as originally filed. ¶ [0190] of the PGPub of the instant application states (emphasis added) that “[c]ertain water-soluble agents may be present in the aqueous phase. For example, the composition may comprise in the aqueous phase latexes and polymers which are water soluble or water dispersible.” This makes clear that the entire genus of water-
The change from wherein components A and B are immiscible to the current language of “separated in the composition prior to mixing also constitutes new matter. Miscible and immiscible ingredients have a particular meaning to those of ordinary skill in the art (see the definition of “miscibility” that accompanied the March 19, 2019 Office Action) that is not the same as two components being separated. Both the locations cited by Applicant and the disclosure as a whole and no support for these ingredients being “separate” prior to mixing was located. Phase separation of these two components after application to a keratinous is also disclosed, but “phase separation” and components A and B being separate from each other prior to mixing are different concepts and the latter as required by the amended claims is not adequately disclosed in the disclosure as originally filed.
The dependent claims fall therewith.
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to additional locations wherein support may be found for the instant invention and/or explain how implicit support is present for the newly added claim language.

Claim Rejections - 35 USC § 112 – Written Description

Claims 1, 3 – 14 and 21 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This written description rejection is MAINTAINED for the reasons of record set forth herein.
The written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. While it is not necessary to disclose every species within a genus, a representative number within the genus must be disclosed.
The claims define the structure of the claimed composition very broadly – about 1 – 90% water, about 5 - 60% of a silicone- and/or hydrocarbon film-forming polymer with a glass transition temperature lower than normal human body temperature (“Component A”) and about 0.01 – 90% of a silicone compound having a viscosity of about 1,000 – 22 million cSt (no temperature specified; “Component B”). The ratio of components A and B in the composition can vary widely and while components A and B are separate in the 

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is MAINTAINED for the reasons of record set forth herein.
Claim 14 requires a particular function of the claimed composition, namely that the components are immiscible but placed in a container that is capable of mixing the composition such that these ingredients are temporarily miscible. The claim have fails to link the structure of the container that is required for this function. Claims that merely recite a description of a problem to be solved or a function or result achieved can be unclear. Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means may be encompassed (MPEP 2173.05(g)). The dependent claims fall therewith as they do not provide the requisite link between structure and function. 
Claim 14 recites the limitation "immiscible components A and B" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Amended claim 1 has replaced the requirement that components A and B are immiscible with a requirement 
Please clarify.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 – 14 and 21 were rejected under 35 U.S.C. 103 as being unpatentable over Bui et al. (US 2007/0093619). This rejection is MAINTAINED for the reasons of record set forth herein.
Bui et al. discloses compositions comprising a polypropylsilsesquioxane film forming resin; at least one polymer chosen from a polyorganosiloxane polymer and a silicone acrylate copolymer; at least one solvent and optionally at least one colorant 2/s (see ShinEtsu data sheet, last modified 2012/9/12; 1 mm2/s = 1 cSt). The silicone acrylate polymers may be present in amounts ranging from 1 – 80 percent by weight, with 10 – 50 % by weight based on the total weight of the compositions being the most preferred (¶ [0280]). Additional film formers can also be included in the composition (¶ [0307] onward). For the lipodispersible film formers that can be used, they most particularly have glass transition temperatures less than 40°C (¶ [0324]) and are present in amounts ranging 
A specific formulation with water and components A and B as required by the instant claims is not specifically prepared.

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) MPEP 2113. The instant product claims require that Components A and B be separate prior to mixing but are blended after mixing. Such limitations are product-by-process limitations. The various ingredients, including components A and B would generally be manufactured and provided separately and then mixed along with the other ingredients to product the product that is placed in containers. There is no evidence of record that these particular steps result in a different and non-obvious product over that prepared by the prior art.
The prior art is silent as to the miscibility of the ingredients and the behavior of the composition after application to the skin. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes MPEP 2113 The ingredients such as KP550 and DC 670 are exemplified by the instant application as suitable for use in the formulation and compositions having the ingredients recited in the body of the claim are taught by the applied prior art. There is no evidence of record that the compositions of the prior art are not capable of forming a multilayer structure after application to the skin. 
The preamble recites the intended outcome following a particular intended use of the composition. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Note also that "[a] 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim." Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1172 (Fed. Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited."). While the instant claims use “wherein”, it is concluded that these terms should be treated the same and the final wherein clause 
As to claims 13 and 14, the composition must come in a container to contain the composition. Such containers, including those that come with an applicator, are well-known to those of ordinary skill in the art. For example, mascara almost always comes with an applicator such as a wand with a brush for application to the lashes and many foundations also come with an applicator of some sort, such as pad or sponge. There is nothing of record to indicate that such containers with such applicators are not configured to mix various ingredients that are contained within the compositions as required by the instant claims.

No arguments regarding Bui, other than referencing that this document was considered in a co-pending case with different claim language was set forth in the remarks filed March 12, 2021. Without specific explanation as to how this reference does not read on the exact claim limitations of the instant application, the generic statements are insufficient to patentably distinguish the instant claims or rebut more specifically other than highlighting the differences in the claims of the cases.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Applicant state an intention to submit an appropriate Terminal Disclaimer “shortly” and to the extent such applications claim typical compositions, the double patenting rejections are improper for the same reasons Bui does not remedy the claimed invention obvious.
As of the preparation of this Office Action, no Terminal Disclaimer(s) have been submitted. The referenced arguments regarding Bui are not germane to the double patenting rejections below as the claims of each patent recite the same language of components A and B separating upon application to a keratinous surface such as skin. Thus the arguments of Bui relating to whether or not such features are disclosed and not germane to the rejections below due to the different starting points of the rejections. Therefore, the rejections are maintained for the reasons set forth below.
The double patenting rejection over U.S. Patent No. 10,952,954 is withdrawn as all the claims require anhydrous composition and the instant claims required the presence of water.

Claims 1, 3 – 14 and 21 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6 and 8 - 20 of U.S. Patent No. 10,369,387. This rejection is MAINTAINED for the reasons of record set forth herein. the claims of both applications are drawn to similar composition comprising components A and B in overlapping amounts with overlapping physical properties and the compositions are capable of forming a multilayer structure after application to a keratinous material. While water is not a specifically claimed ingredient, a dependent claim (not included in the rejection above), states that the composition is anhydrous and therefore the claims encompass both anhydrous and water containing compositions as required by the instant claims. 

Claims 1, 3 – 14 and 21 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 – 13 and 15 - 29 of U.S. Patent No. 10,675,226. This rejection is MAINTAINED for the reasons of record set forth herein. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both applications are drawn to similar composition comprising components A and B in overlapping amounts with overlapping physical properties that forms a multilayer structure on the lips, a keratinous material. While water is not a specifically claimed ingredient, a dependent claim (not included in the rejection above), states that the composition is anhydrous and therefore the claims encompass both anhydrous and water containing compositions as required by the instant claims. 

Claims 1, 3 – 14 and 21 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 14 of U.S. Patent No. 10,688,034. This . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both applications are drawn to similar composition comprising components A and B in overlapping amounts with overlapping physical properties. While water is not a specifically claimed ingredient, the compositions can be anhydrous (e.g., col 1, ln 50) and therefore the claims encompass water containing compositions as required by the instant claims. 

Claims 1, 3 – 14 and 21 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 - 19 of U.S. Patent No. 10,772,806. This rejection is MAINTAINED for the reasons of record set forth herein. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both applications are drawn to similar composition comprising components A and B in overlapping amounts with overlapping physical properties that is capable of forming a multilayer structure after application to the lips, a keratinous material. While water is not a specifically claimed ingredient, a dependent claim (not included in the rejection above), states that the composition is anhydrous and therefore the claims encompass both anhydrous and water containing compositions as required by the instant claims. 

Claims 1, 3 – 14 and 21 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 – 15 and 17 - 21 of U.S. Patent No. 10,744,074. This rejection is MAINTAINED for the reasons of record set forth herein. the claims of both applications are drawn to similar composition comprising components A and B in overlapping amounts with overlapping physical properties that is capable of forming a multilayer structure after application to the lips, a keratinous surface. While water is not a specifically claimed ingredient, a dependent claim (not included in the rejection above), states that the composition is anhydrous and therefore the claims encompass both anhydrous and water containing compositions as required by the instant claims. 

Claims 1, 3 – 14 and 21 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4 - 17 of U.S. Patent No. 10,780,040. This rejection is MAINTAINED for the reasons of record set forth herein. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both applications are drawn to similar composition comprising components A and B in overlapping amounts with overlapping physical properties that are capable of forming a multilayer structure after application to the skin, a keratinous surface. While water is not a specifically claimed ingredient, a dependent claim (not included in the rejection above), states that the composition is anhydrous and therefore the claims encompass both anhydrous and water containing compositions as required by the instant claims. 

Claims 1, 3 – 14 and 21 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8 and 10 - 20 of U.S. Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both applications are drawn to similar composition comprising components A and B in overlapping amounts with overlapping physical properties that are capable of forming a multilayer structure after application to the skin, a keratinous surface. While water is not a specifically claimed ingredient, a dependent claim (not included in the rejection above), states that the composition is anhydrous and therefore the claims encompass both anhydrous and water containing compositions as required by the instant claims. 

Claims 1, 3 – 14 and 21 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 – 12, 14, 16, 17, and 22 of copending Application No. 15/253,071 (reference application). This rejection is MAINTAINED for the reasons of record set forth herein. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both applications are drawn to similar composition comprising components A and B in overlapping amounts with overlapping physical properties and can comprise an aqueous phase (¶ [0010] and ¶ [0159] onward). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618